DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/15/2019 and 01/02/2020 have been considered by the examiner.  

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 02/28/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 2 depends on claim 1.  Claim 1 recites the limitation " wherein the rotational speed of the workpiece is chosen, dependent on the radiation output of the laser device, the size of the area of action and the diameter of the workpiece, such that the energy per unit area that is introduced into the lateral surface is substantially constant".  Claim 2 recites the limitation " in which the rotational speed of the workpiece is chosen, dependent on a local diameter of the workpiece".  Accordingly, claim 2 fails to include all the limitations of the claim upon which it depends, wherein the speed is dependent on the diameter, rather than a local diameter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 / 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Domínguez et al. (US 20170022584 A1.
Regarding claims 1 and 2, Domínguez teaches “a method of laser hardening of a surface of a workpiece, the workpiece comprising at least one surface area to be hardened, the method comprising projecting a laser beam from a laser source onto said surface area, so as to produce a laser spot (that is, what can be referred to as an actual laser spot) on said surface area; generating a relative movement between the surface of the workpiece and the laser source (for example, by displacing the workpiece and/or the laser source; this displacement can, in some embodiments of the disclosure, include, for example, rotation of the workpiece), thereby allowing the laser spot to subsequently be projected onto different portions of said surface area” (which reads upon “a hardening method for the surface hardening of a rotationally symmetrical workpiece with a lateral surface and a longitudinal axis, in which at least one laser device is directed onto the workpiece in such a way that concentrated high-energy radiation generated by the laser device acts on an area of action of the lateral surface”, as recited in the instant claim; paragraphs [0028]-[0030]).  Domínguez teaches “displacement between the laser the relative speed between the effective laser spot and the surface to be treated reads on the rotational speed of the workpiece is chosen dependent on the size of the area of action and the diameter of the workpiece).  Domínguez teaches that “it is important that the temperature to which the material is heated within the effective laser spot be substantially constant during a substantial part of the heating, to avoid fluctuations that could negatively affect the quality of the hardening process” (which reads upon “such that the energy per unit area that is introduced into the lateral surface is substantially constant”, as recited in instant claim 1; which reads upon “such that the energy per unit area that is introduced into the lateral surface is substantially constant even when there is an axially variable local diameter of the workpiece”, as recited in instant claim 2; paragraph [0112]; see FIG.1 which shows an axially variable local diameter of the workpiece).  
Domínguez teaches “generating a relative movement between the surface of the crankshaft and the laser source in said circumferential direction, so as to subsequently project the effective laser spots onto different portions of said surface areas in the circumferential direction; said effective laser spots featuring a two-dimensional energy distribution” (paragraphs [0056-[0057]).  Relative movement can be controlled by either controlling the rotational speed of the workpiece or the speed of the laser.  Domínguez teaches that “the drive means for rotating the workpieces 1000 in the workpiece carriages 20, can be controlled by electronic control means such as a computer, computer system or PLC” (paragraph [0106]).  Domínguez teaches that “the energy the use of such as means that this list is not exhaustive and one of ordinary skill in the art would understand that the rotational speed is a parameter of the energy distribution as it affects relative movement).  Domínguez teaches controlling the energy distribution.  Domínguez teaches that the rotational speed is computer controlled.  Thus Domínguez teaches that the rotational speed is controlled to set a desired energy distribution, or it would be obvious to one of ordinary skill in the art to consider the rotational speed, as an input to the relative movement and thus as a input to the control of the energy distribution.  
Regarding claim 5, Domínguez teaches the method of claim 1 as stated above.  Domínguez teaches “repetitively scanning the laser beam across the respective portion of said surface area in two dimensions, following a scanning pattern so as to produce a two-dimensional equivalent or effective laser spot on said surface area, said effective laser spot having an energy distribution” (paragraph [0031]).  
Regarding claim 6, Domínguez teaches the method of claim 5 as stated above.  Domínguez teaches that “FIGS. 7A and 7B illustrates one possible scanning pattern comprising three main lines a-c (illustrated as continuous lines) of the scanning pattern, and hatched lines illustrating the path which the laser spot follows between said lines” (paragraph [0116] and FIGs. 7A and 7B).  Domínguez teaches that “the actual laser spot travels along the intermediate line b twice as often as it travels through the first line 
Regarding claim 7, Domínguez teaches the method of claim 1 as stated above.  Domínguez teaches “generating a relative movement between the surface of the workpiece and a laser source to allow a laser spot to subsequently be projected onto different portions of said surface area” (abstract; relative movement is dependent on both rotational speed and the diameter).  Domínguez teaches that “the first portion and the second portion are substantially overlapping with each other” (which reads upon “without any gaps”, as recited in the instant claim; paragraph [0060]).  

Claim Rejections - 35 USC § 103
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Domínguez et al. (US 20170022584 A1), as applied to claim 1 above, and further in view of Pillai et al. (US 20130068741 A1).  
Regarding claims 3-4, Domínguez teaches the method of claim 1 as stated above.  
Domínguez is silent regarding in which at least during one full revolution of the workpiece, the laser device is held fixed in place in relation to the longitudinal axis thereof.  
Pillai teaches “a method of laser hardening comprises irradiating a surface of a component with a laser beam to form a first band of irradiated material” (which reads upon “a hardening method for the surface hardening of a rotationally symmetrical workpiece with a lateral surface and a longitudinal 
Pillai teaches that “laser beam may be used to form a plurality of irradiated bands along the surface of the component” (paragraph [0026]).  Pillai teaches that “the component may be moved (such as rotationally or translationally) relative to the laser beam assembly” (which reads upon “in which at least 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Domínguez to forming bands, as taught by Pillai to eliminate constant movement of the laser which increases wear.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamazaki et al. (US 20030080098 A1).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q2: 3/21/22-3/25/22; Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/REBECCA JANSSEN/Primary Examiner, Art Unit 1733